Citation Nr: 0010179	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 11, 1992 
for the award of service connection for bilateral optic 
atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from June 1973 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for bilateral optic atrophy effective 
March 11, 1992.  The veteran has appealed that decision with 
regard to the assignment of the effective date.

The case was previously before the Board in May 1998 and in 
December 1998.  On each of those occasions the Board remanded 
the case.


REMAND

This case must be remanded for the third time because the RO 
has not carried out the instructions in the Board's prior 
remands.

In May 1998 the Board directed the RO to decide whether there 
was clear and unmistakable error in the RO's decision of 
October 1976.  On remand, the RO did not decide the question 
of clear and unmistakable error in the October 1976 decision.

In December 1998 the Board remanded the case and again 
directed the RO to decide whether there was clear and 
unmistakable error in the RO's decision of October 1976.  On 
remand, the RO did not decide the question of clear and 
unmistakable error in the October 1976 decision.

Now, nearly two years after the Board's initial remand, the 
case must be remanded again. 

As noted in the Board's remands of May 1998 and December 
1998, the veteran filed a claim for service connection for 
visual impairment shortly after his separation from service 
in May 1976.  That claim was denied by a rating action in 
October 1976.  The RO decision of October 1976 was not timely 
appealed and is final.

In 1993, after the veteran reopened his claim, the RO granted 
service connection for a visual disability and assigned an 
effective date of March 11, 1992.  The veteran appealed the 
effective date.  In the course of the appeal, the veteran 
contended that the effective date should be based on the date 
of his initial claim because the RO's decision of October 
1976 was in error.  Thus, the current claim on appeal before 
the Board, which involves the assignment of the effective 
date for the grant of service connection, is dependent, in 
part, on the resolution of the question of whether there was 
clear and unmistakable error in the RO's decision of October 
1976. 

The United States Court of Appeals for Veterans Claims has 
held that a claim that is inextricably intertwined with 
another claim which remains undecided and pending before the 
VA must be adjudicated prior to a final order on the pending 
claim.  Harris v. Derwinski, 1 Vet.App. 180 (1991).   

The United States Court of Appeals for Veterans Claims has 
also noted that the Board may decide a claim of clear and 
unmistakable error in an RO decision, if the a veteran files 
a notice of disagreement following an RO decision on the 
question of clear and unmistakable error.  Russell v. 
Principi, 3 Vet.App. 310 (1992).

For these reasons, the Board, in its two earlier remands and 
in this remand, has directed the RO to decide the veteran's 
claim of clear and unmistakable error. 

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  It was held 
further that a remand by the Court or the Board imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand.  38 U.S.C. 
§ 303.  Finally, it was held that where the remand orders of 
the Board or the Court are not complied with, the Board 
itself errs in failing to insure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet App. June 26, 1998).  Although 
further delay is regrettable, the case must be remanded once 
again in order to ensure that the veteran has been provided 
full procedural development of his claims as required under 
the law.

Accordingly, the case is REMANDED for the actions listed 
below.  

As noted above, the law requires full compliance with all 
orders in this remand.  Stegall v. West, 11 Vet.App. 268 
(1998).  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction may be given a lower order of priority in terms 
of the necessity of carrying out the instruction completely.

1.  The RO must develop and adjudicate 
the veteran's claim of clear and 
unmistakable error in the October 1976 
rating decision, which denied service 
connection for a visual disability.  The 
veteran must be notified of the decision 
on that claim and of his appellate 
rights.  

2.  In the event the veteran files a 
timely notice of disagreement with the 
RO's decision on the claim of clear and 
unmistakable error, he and his 
representative must be provided a 
statement of the case including citation 
of the pertinent law and regulations, and 
a discussion of their application to the 
facts in this case.  In the event that 
the veteran perfects a timely appeal of 
the issue, it should be certified to the 
Board for appellate review.  If the 
veteran's claims are not resolved to his 
satisfaction, the case must be returned 
to the Board for further action.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub.  L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras.  8.44-8.45 and 38.02-38.03. 
 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


